DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-9) in the reply filed on 2/21/2022 is acknowledged.  The traversal is on the ground(s) that the restriction criteria is not met.  Applicants specifically argue on page 6 of their remarks that that there is not a search burden, and then applicants further argue on page 6 of their remarks that the restriction has not established that the apparatus as claimed can be used to practice another and materially different process.  This is not found persuasive because inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, group I (claims 1-9) the apparatus as claimed can be used to practice another an materially different process such as the one or more circuits configured to power the ventilation or lights of the magnetic wet bench, as a sample collection device, or an application system configured to apply the NDT magnetic solution during inspections.  Further, group II (claims 10-17) the process as claimed can be used to practice another an materially different apparatus such as an apparatus that is non-automated sample collection in a magnetic wet bench.  Additionally, the examiner maintains that there is a search burden because one or more of the following apply: a. The inventions have acquired a separate status in the art in view of their different classification; and/or b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or c. The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or d. The prior art applicable to one invention would not likely be applicable to another invention; and/or e. The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-17 are pending with claims 1-9 being examined and claims 10-17 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a container configured to store non-destructive testing (NDT) magnetic solution; an application system configured to apply the NDT magnetic solution" in line 2.  It is unclear as to what the NDT magnetic solution is applied to.  Examiner notes the instant specification states that NDT is used to evaluate properties and/or characteristics of materials, components, and/or systems.  However, applicant fails to provide a structure to which the NDT magnetic solution is applied to, thus the limitation is unclear.  Additionally, based on the specification and disclosure of testing, it is unclear if a testing device is required or not. Claims 2-9 are rejected by virtue of dependency on claim 1. 
As to claim 1, it is unclear what makes the magnetic bench of line 1 a “wet” bench.  There is no discussion of anything wet in the claims, and it is unclear whether the “solution” and “application system” of lines 2-3 are a wet/liquid solution which is applied by the application system, or if something else is “wet”.  Is the solution a liquid, and if not then what makes the bench “wet”?  Additionally, because it is unclear if the solution is a liquid or not, then it is unclear what the application system is defined by. Not all application systems would be able to apply liquids, so clarification is required.
Claim 2 recites the limitation “an extraction system that delivers the sample of the NDT magnetic solution” in lines 1-2.  Examiner notes that the NDT magnetic solution is not positively recited in claim 1, thus the limitation is not required.  Therefore, it is unclear if the extraction system is required.  Further, “a sample” is not positively recited as well.  Is the sample applied with the NDT magnetic solution by the application system?  Is the application system applying the NDT magnetic solution to the sample?  Applicant does not specify the structure that provides the sample, thus the limitation is unclear. 
Claim 5 recites the limitation “the one or more circuits are configured to activate the pump, after end of the pre-set agitation duration, to initiate pumping of the NDT magnetic solution through the hose system” in lines 1-3.  It is unclear as to how the one or more circuits activate the pump.  Specifically, there is no power source required in order for activation, thus it is unclear as to how pumping is initiated. 
Claim 6 recites the limitation “the one or more circuits are configured to cause collection of the sample to meet a particular pre-set volume” in lines 1-2.  It is unclear as to how the one or cause collection of a sample.  Specifically, is the circuit proving power to a device/structure that withdraws a sample or is the circuit providing instructions to the system to withdraw a sample.  Applicant does not specify the structure that the one or more circuits is connected to, thus the limitation is unclear.  
Claim 7 recites the limitation “the one or more circuits are configured to provide an indication when the sample is ready for analysis” in lines 1-2.  It is unclear as to what structure provides the indication.  Specifically, is an additional structure required such as a monitor or alarm.  Further, how does the one or more circuit provide the indication?  Is the circuit connected to a processor or CPU to determine the sample is ready? A circuit alone cannot sense anything (when the sample is ready) and can also not provide an alert/indication without further structure. Is a sensor and/or alerting device such as a display or alarm required?
Claim 8 recites the limitation “the one or more circuits are configured to provide the indication after the sample settles for a pre-set settling duration” in lines 1-3.  It is unclear as to what structure provides the indication.  Specifically, is an additional structure required such as a monitor or alarm.  Further, how does the one or more circuit provide the indication?  Is the circuit connected to a processor or CPU to determine the sample is ready?
Claim 9 recites the limitation “one or more circuits are configured to determine one or more timing parameters for controlling sample collection based on a pre-defined schedule” in lines 1-3.  It is unclear as to how the circuit determines one or more timing parameters.  Specifically, is an input or output signal provided by the sample collection device.  How is the pre-defined schedule determined?  Specifically, is the schedule inputted by a user or stored in the memory? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al (JP S60117148 A; hereinafter “Kojima”; English translation provided).
Regarding claim 1, Kojima teaches a magnetic wet bench (Kojima; Fig. 1), comprising: 
a container (Kojima; pp 2-3; Fig. 1; test liquid tank 1) configured to store non-destructive testing (NDT) magnetic solution (Kojima; pp 2; Fig. 1; test liquid tank, and the test liquid 2 mixed with fluorescent magnetic powder is stored inside); 
an application system (Kojima; pp 2; Fig. 1; 4 is a pump for pumping out the test solution… reference numeral 5 denotes a spraying device) configured to apply the NDT magnetic solution during inspections (Kojima; pp 3; Fig. 1; the test liquid 2 in the tank 1 is pumped up by the pump 4); 
a sample collection device (Kojima; pp 2; Fig. 1; Reference numeral 11 indicates a device for measuring the characteristics of the test solution); and 
one or more circuits configured to (Kojima; pp 2; Reference numeral 22 denotes a power supply device): 
power on the magnetic wet bench at a pre-set start time (Kojima; pp 2; power supply device for supplying power to the magnetic flux generator area, and a constant current power supply device is used); 
initiate agitation of the NDT magnetic solution for a pre-set agitation duration (Kojima; pp 2; Reference numeral 3 is a stirrer for uniformly stirring the test solution); and 
trigger collection of a sample from the NDT magnetic solution into the sample collection device (Kojima; pp 2; Fig. 1; Reference numeral 25 denotes a detector for detecting the light emitted from the fluorescent magnetic powder adsorbed on the pseudo-scratch 4; examiner notes that the sample pump 4’ as seen in Fig. 1 withdraws sample to detection device 11).
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Kojima teaches the magnetic wet bench of claim 1, comprising an extraction system that delivers the sample of the NDT magnetic solution into the sample collection device (Kojima; pp 2; Fig. 1; Reference numeral 25 denotes a detector for detecting the light emitted from the fluorescent magnetic powder adsorbed on the pseudo-scratch 4; examiner notes that the sample pump 4’ as seen in Fig. 1 withdraws sample to detection device 11).
Regarding claim 3, Kojima teaches the magnetic wet bench of claim 1, wherein the application system comprises a hose system (Kojima; pp 2; Fig. 1; reference numeral 5 denotes a spraying device, which is provided with a plurality of nozzles) and a pump (Kojima; pp 2; Fig. 1; 4 is a pump for pumping out the test solution), the pump being configured for pumping the NDT magnetic solution through the hose system (Kojima; pp 3; Fig. 1; the test liquid 2 in the tank 1 is pumped up by the pump 4 and sent to the spraying device 5).
Regarding claim 4, Kojima teaches the magnetic wet bench of claim 3, wherein the hose system comprises a diverter that diverts the sample into the sample collection device (Kojima; pp 2; Fig. 1; reference numeral 5 denotes a spraying device, which is provided with a plurality of nozzles).
Regarding claim 5, Kojima teaches the magnetic wet bench of claim 3, wherein the one or more circuits are configured to activate the pump, after end of the pre-set agitation duration (Kojima; pp 2; Fig. 1; a test liquid tank, and the test liquid 2 mixed with fluorescent magnetic powder is stored inside. Reference numeral 3 is a stirrer for uniformly stirring the test solution), to initiate pumping of the NDT magnetic solution through the hose system (Kojima; pp 3; Fig. 1; The test liquid 2 in the tank 1 is pumped up by the pump 4 and sent to the spraying device 5. In this spraying device 5, the inspection liquid is sprayed from the nozzle 6).
Regarding claim 6, Kojima teaches the magnetic wet bench of claim 1, wherein the one or more circuits are configured to cause collection of the sample to meet a particular pre-set volume (Kojima; pp 2; 4’ indicates a pump for pumping a part of the above-mentioned test liquid, and 10 indicates a valve…an outflow pipe, and a valve 17 (solenoid valve) is interposed in the middle. The edict is an overflow pipe, which is provided to keep the height from the lower end of the outflow pipe 16 to the water surface of the test liquid in the water tank 14 and to make the flow rate of the test liquid flowing out from the outflow pipe 16 constant).  Examiner notes the volume is remained constant, thus a “pre-set volume” is met. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Tetsuo Ichimoto et al (JP 2018044787 A; hereinafter “Ichimoto”; English translation provided). 
Regarding claim 7, Kojima teaches the magnetic wet bench of claim 1, with the one or more circuits.
Kojima does not teach wherein the one or more circuits are configured to provide an indication when the sample is ready for analysis.
However, Ichimoto teaches an analogous art of a magnetic flaw detector (Abstract) comprising one or more circuits (Ichimoto; para [61]; The control unit 17 is configured to control the operation of the magnetic particle flaw detection apparatus 1) wherein the one or more circuits are configured to provide an indication when the sample is ready for analysis (Ichimoto; para [61]; The control unit 17 is configured to control the operation of the magnetic particle flaw detection apparatus 1 by reading input signals such as various set values and detection values by various sensors and outputting a control signal…the object 10 to be inspected by the ultraviolet irradiation unit 14).  It would have been obvious by one of ordinary skill in the art by the effective filing date to have modified the one or more circuits of Kojima to provide an indication when the sample is ready for analysis as taught by Ichimoto, because Ichimoto teaches that analysis of the sample determines if the object is defective (Ichimoto; para [100]). 
Claim 7 recites the limitation “when the sample is ready for analysis” on lines 20-21.  “When” the sample is ready for analysis does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 8, Kojima teaches the magnetic wet bench of claim 7, with the one or more circuits.
Kojima does not teach wherein the one or more circuits are configured to provide the indication after the sample settles for a pre-set settling duration.
However, Ichimoto teaches an analogous art of a magnetic flaw detector (Abstract) comprising one or more circuits (Ichimoto; para [61]; The control unit 17 is configured to control the operation of the magnetic particle flaw detection apparatus 1) wherein the one or more circuits are configured to provide the indication after the sample settles for a pre-set settling duration (Ichimoto; para [94]; a state in which the magnetic particles are settled without being dispersed in the magnetic powder liquid in the nozzle 36 and the hose 37).  It would have been obvious by one of ordinary skill in the art by the effective filing date to have modified the one or more circuits of Kojima to provide the indication after the sample settles for a pre-set settling duration as taught by Ichimoto, because Ichimoto teaches the powder must settle before discharge (Ichimoto; para [94]).
Regarding claim 9, Kojima teaches the magnetic wet bench of claim 1, with the one or more circuits.
Kojima does not teach wherein the one or more circuits are configured to determine one or more timing parameters for controlling sample collection based on a pre-defined schedule.
However, Ichimoto teaches an analogous art of a magnetic flaw detector (Abstract) comprising one or more circuits (Ichimoto; para [61]; The control unit 17 is configured to control the operation of the magnetic particle flaw detection apparatus 1) wherein the one or more circuits are configured to determine one or more timing parameters for controlling sample collection based on a pre-defined schedule (Ichimoto; para [105, 106]; a state in which the magnetic particles are settled without being dispersed in the magnetic powder liquid in the nozzle 36 and the hose 37).  It would have been obvious by one of ordinary skill in the art by the effective filing date to have modified the one or more circuits of Kojima to determine one or more timing parameters for controlling sample collection based on a pre-defined schedule as taught by Ichimoto, because Ichimoto teaches that the object is rotated based on predetermined times to inspect all areas to improve accuracy (Ichimoto; para [106]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of copending Application No. 16/387,133 (reference application) in view of Kojima. Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16/387,133 teaches a magnetic wet bench (claim 12), comprising: a container configured to store non-destructive testing (NDT) magnetic solution (claim 12); an application system configured to apply the NDT magnetic solution during inspections (claim 12); and one or more circuits configured to (claim 13); power on the magnetic wet bench at a pre-set start time (claim 13); initiate agitation of the NDT magnetic solution for a pre-set agitation duration (claim 13).  Application 16/387,133 does not teach a sample collection device and the one or more circuits trigger collection of a sample from the NDT magnetic solution into the sample collection device.  However, Kojima teaches an analogous art  a measuring device (Kojima; pp 1) comprising a sample collection device (Kojima; pp 2; Fig. 1; Reference numeral 11 indicates a device for measuring the characteristics of the test solution) and one or more circuits trigger collection of a sample from the NDT magnetic solution into the sample collection device (Kojima; pp 2; Fig. 1; Reference numeral 25 denotes a detector for detecting the light emitted from the fluorescent magnetic powder adsorbed on the pseudo-scratch 4; examiner notes that the sample pump 4’ as seen in Fig. 1 withdraws sample to detection device 11).  It would have been obvious by one of ordinary skill in the art by the effective filing date to have modified the wet bench of Application 16/387,133 to comprise the sample collection device as taught by Kojima, because Kojima teaches that the sample is withdrawn to detect scratches (Kojima; pp 2). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798